Citation Nr: 1021519	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  08-23 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for ischemic optic 
neuropathy (ION).


REPRESENTATION

Appellant represented by:	Florida Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel

INTRODUCTION

The Veteran had active duty service from November 1976 to 
November 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision by 
the Department of Veterans Affairs (VA) Regional Office 
(RO).

The Veteran and her spouse testified in a Travel Board 
hearing before the undersigned Acting Veterans Law Judge 
in March 2010 in St. Petersburg, Florida; a transcript of 
that hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

The Veteran indicated in an October 2007 letter that she 
was in receipt of Social Security Administration (SSA) 
disability benefits and requested that those records be 
obtained and associated with the claims file.  Those 
records have not been obtained and may be potentially 
relevant to the Veteran's claim on appeal.  Therefore, 
efforts to obtain the relevant SSA records should be made 
on remand.  See Golz v. Shinseki, 590 F.3d 1317, 1323 
(Fed. Cir., Jan. 4, 2010); see also Baker v. West, 11 Vet. 
App. 163, 169 (1998).

The Board further notes that the Veteran has indicated in 
lay statements and in her testimony at the March 2010 
Travel Board hearing that her service treatment records 
are incomplete.  She notes that her separation examination 
from July or August 1996 in particular is not of record.  
She has further indicated that she does not have a copy of 
her service treatment records.  The Board notes that a 
July 2007 PIES response is of record indicating that the 
service treatment records which were obtained from 
microfiche were mailed.  Those records are associated with 
the claims file, but do not include the Veteran's 1996 
separation examination.  Thus, further attempts should be 
made to obtain the Veteran's service treatment records on 
remand.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c) (2009).

The Board finally notes that VA treatment records from 
June 2006 through June 2007 are of record.  Therefore, 
ongoing medical records should also be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are 
in constructive possession of the agency, and must be 
obtained if the material could be determinative of the 
claim).

Accordingly, the case is REMANDED for the following 
action:

1.  Attempt to obtain the 
Veteran's service treatment 
records from November 1976 
through November 1996, 
particularly her 1996 separation 
examination, through official 
sources.  If the records are 
unavailable and further attempts 
would be futile, the claims file 
should be so annotated and the 
Veteran notified of such.  

2.  Ask the Veteran about any 
treatment for any eye condition 
that she may have sought between 
discharge in November 1996 and 
March 2006.  After obtaining the 
necessary release, VA should 
attempt to obtain those 
identified documents and 
associate them with the claims 
file.  If VA is unable to obtain 
those records, the Veteran should 
be so notified so that she may 
attempt to obtain them on her own 
behalf.

3.  Obtain any outstanding 
treatment records from the 
Birmingham, Alabama, and 
Tallahassee, Florida, VA Medical 
Centers and any other VA 
outpatient facility which has 
treated the Veteran for her 
ischemic optic neuropathy since 
June 2007.  Any negative search 
should be noted in the record and 
communicated to the Veteran.


4.  Obtain from the Social 
Security Administration the 
records pertinent to the Veteran's 
claim for Social Security 
disability benefits as well as the 
medical records relied upon 
concerning that claim.  Any 
negative search should be noted in 
the record and communicated to the 
Veteran.

5.  Following the above 
development, review the claims 
file and readjudicate the 
Veteran's claim for service 
connection for ischemic optic 
neuropathy.  If the benefit 
sought on appeal remains denied, 
the Veteran and her 
representative, if any, should be 
furnished a supplemental 
statement of the case and given 
the opportunity to respond 
thereto before the case is 
returned to the Board.

The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development 
or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



_________________________________________________
ERIC S. LEBOFF 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of 
the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand 
is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2009).


